Citation Nr: 1045461	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-03 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
previously denied claim of entitlement to service connection for 
a chronic low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his stepbrother, E.G.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty for training from September 
1976 to October 1976.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's application to reopen 
his previously denied claim of entitlement to service connection 
for a chronic low back disability for failure to submit new and 
material evidence.

During the course of the appeal, the Veteran and his 
representative, accompanied by the Veteran's stepbrother, 
appeared at the RO to present oral testimony in support of his 
claim before the undersigned Veterans Law Judge at an October 
2010 videoconference hearing.  A transcript of this hearing has 
been obtained and associated with the Veteran's claims file for 
the Board's consideration.


FINDINGS OF FACT

1.  In an appellate decision dated in August 1977, the Board 
denied the Veteran's original claim of entitlement to service 
connection for a chronic low back disability on the merits.  

2.  Subsequent applications by the Veteran to reopen his claim 
for service connection for a chronic low back disability were 
denied for lack of submission of new and material evidence by the 
VA Regional Office in final decisions dated in March 1990, 
December 1993, and May 2000, and by the Board in appellate 
decisions dated in February 1991, August 1996, and December 2003.

3.  Evidence received since the most recent prior Board decision 
in December 2003, denying the Veteran's application to reopen his 
claim of entitlement to service connection for a chronic low back 
disability, is either duplicative of evidence previously 
submitted or the evidence, by itself or when considered with 
previous evidence of record, does not relate to an unestablished 
fact necessary to substantiate this claim.


CONCLUSION OF LAW

The criteria for reopening the previously denied and final claim 
of entitlement to service connection for a chronic low back 
disability are not met, and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the new and material evidence claim on appeal, 
under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant of any information and medical or lay evidence that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The pertinent law, regulations, and 
caselaw have held that VA must at least inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  This notice should 
be provided prior to initial adjudication of the claim.  In 
addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), 
requires that, prior to the adjudication of petitions to reopen 
service connection claims, the claimant be given notice of the 
elements of service connection, the elements of new and material 
evidence, and the reasons for the prior final denial.

The current appeal pertains to the Veteran's most recent 
application to reopen his previously denied claim for service 
connection for a chronic low back disability, which was received 
by VA in May 2007.  In response, VA furnished a letter dated in 
June 2007, and again in August 2007, which provided notice of the 
elements of new and material evidence and the reasons for the 
prior final denials.  Thereafter, the application to reopen the 
low back disability claim was adjudicated in a March 2008 rating 
decision, which is now on appeal to the Board.  The notice 
criteria of Kent are thus deemed to have been satisfied.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board also concludes VA's duty to assist has been satisfied 
with respect to the new and material evidence claim on appeal.  
The claims file includes all evidence associated with the record 
at the time of the prior final Board decision of August 1977 that 
denied the claim for service connection for a chronic low back 
disability on the merits.  Among these records are the Veteran's 
service treatment reports and the January 1977 report of a VA 
medical examination addressing his low back disorder.  The claims 
file also includes evidence submitted since the August 1977 Board 
decision, consisting of extensive private medical records 
relating to the Veteran's treatment for orthopedic complaints 
including a chronic low back disability, dating back to August 
1975 - September 1976 (prior to the Veteran's entry into active 
duty) and post-service treatment for spine symptoms dating from 
November 1976 -May 2008, as well as documents and medical records 
related to his claim for workmen's compensation for injuries to 
head and cervical spine that were sustained at his place of 
employment in July 1989, transcripts of the Veteran's oral 
testimony presented at VA hearings in August 1990 and October 
2010, and his personal statements in support of his claim.  
Furthermore, all evidence dated since the prior final Board 
decision of August 1977 that the Veteran has identified as 
relevant to his application to reopen his low back claim has been 
obtained and associated with his claims folder; otherwise, VA has 
conducted attempts in good faith to obtain such evidence.  The 
Board notes that the Veteran has reported receiving Social 
Security Administration (SSA) benefits, and a 1993 attorney's 
letter related to the Veteran's then-pending claim for workmen's 
compensation indicates that the Veteran was entitled to SSA 
benefits.  Although a review of the Veteran's claims folder 
indicates that records pertinent to his SSA claim are not 
presently associated with the evidence, the Veteran himself has 
not indicated that his receipt of SSA benefits is predicated on 
his low back disability or is otherwise pertinent to the matter 
on appeal.  Further, he testified before the Board that he saw no 
doctors regarding his low back disability between 1977/78 and 
1996.  As such, the Board concludes as a factual matter that the 
Veteran's SSA records are not relevant to his low back disability 
claim and thus a remand for their inclusion in the evidence is 
not warranted.  The Board also notes that the Veteran has not 
referenced any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the matter on appeal that 
VA has either not obtained or made an effort to obtain.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  In attempts to reopen 
previously denied claims for service connection, however, the 
duty to assist does not include provision of medical examinations 
or opinions, unless new and material evidence has been secured.  
See 38 C.F.R. § 3.159 (c)(4)(iii) (2010).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case with respect to whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a chronic low back disability, the Board finds 
that any such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board will 
therefore proceed with the adjudication of the matter on appeal.

In general, unappealed rating decisions of the RO and the Board 
are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & 
Supp. 2009).  In order to reopen a claim there must be added to 
the record "new and material evidence."  See 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009).  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 3.156 
(2010).  

The law provides that new and material evidence necessary to 
reopen previously and finally disallowed claims must be secured 
or presented since the time that the claims were finally 
disallowed on any basis, not only since the time the claims were 
last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996). 

The Veteran's original claim for service connection for a chronic 
low back disability was denied on the merits in an August 1977 
Board decision.  Evidence reviewed by the Board at the time of 
the August 1977 appellate decision included the Veteran's service 
treatment records for his periods of service from September  - 
October 1976, which also included copies of his pre-service 
private medical records showing that he sustained a low back 
injury in August 1975 while lifting a heavy cross tie, resulting 
in a herniated nucleus pulposus at his L4-L5 vertebrae that was 
treated with surgery in October 1975.  The surgical records show 
that a lumbar laminectomy and excision of the herniated disc at 
L4-5 was performed.  Thereafter, although no musculoskeletal 
defects were noted on service enlistment examination in August 
1976, the Veteran reported on his medical history that he had a 
prior history of back surgery for a "slipped disc."  He was 
deemed acceptable for service, but shortly after his admission 
into service he began receiving treatment for recurrent 
complaints of low back pain, which reportedly began after he was 
running with a full duffel bag, engaging in physical exercise, 
and lifting a heavy can while on duty.  The service records show 
that these symptoms were residuals of his herniated nucleus 
pulposus at L4-5, status post surgery, and were judged to have 
existed prior to service based on the pre-service medical 
records, and to not be incident to service or aggravated by 
active duty.  An October 1976 service medical board determined 
that the Veteran was physically unfit for active duty and he was 
medically discharged from service in October 1976.  The January 
1977 post-service VA examination shows a lumbar diagnosis of 
post-laminectomy syndrome with no definite neurological changes.  
After considering the aforementioned evidence and the Veteran's 
contentions that his low back disability was aggravated (which is 
to say permanently worsened beyond its natural clinical 
progression) by active duty, the Board denied the Veteran's claim 
for service connection for a chronic low back disability in a 
final decision dated August 1977.

Thereafter, the Veteran's claims file shows that since the August 
1977 Board decision to the present time, he made numerous 
unsuccessful attempts to reopen his claim for VA compensation for 
a chronic low back disorder for de novo consideration on the 
merits.  The claims file shows that these applications were 
denied for failure to submit new and material evidence in VA 
Regional Office  decisions dated in March 1990, December 1993, 
and May 2000, and by the Board in appellate decisions dated in 
February 1991, August 1996, and December 2003.  The Veteran did 
not appeal the adverse Board decisions to the United States Court 
of Appeals for Veterans Claims and they each, in their turn, 
became final.  Evidence submitted with respect to these prior 
applications to reopen the low back disability claim includes, in 
pertinent part, private medical records dated 1975 - 2002, which 
show ongoing treatment for low back pain and neurological 
symptoms associated with the Veteran's chronic lumbosacral 
disability, including notations showing a history of post-service 
traumatic injury to his low back in December 1976 after falling 
from a porch onto his buttocks.  The transcript of an August 1990 
RO hearing, as well as written assertions from the Veteran, 
reflect that he continued to assert that his pre-existing low 
back disability was aggravated by his active military service.  
None of these medical reports contains any objective opinion that 
links the Veteran's chronic low back diagnoses to his military 
service on a direct basis or as a pre-existing disorder 
aggravated by service.  The most recent application to reopen the 
low back disability claim was denied on the merits in a December 
2003 Board decision for failure to submit new and material 
evidence.   

The current appeal stems from the Veteran's application to reopen 
his claim for service connection for a chronic low back 
disability that was received by VA in May 2007.  Evidence 
submitted in association with this application includes 
duplicates of the aforementioned evidence, recent records of 
orthopedic treatment for sciatica associated with his chronic low 
back disability dated 2007 - 2008, a February 2008 written 
statement from his private treating physician, George M. 
Jennings, D.O., reflecting that he was treating the Veteran for 
chronic low back pain due to degenerative spondylosis of the 
lumbar spine with central canal compromise, and disc protrusion 
on the right side at L4-L5 with bilateral interior neural 
foraminal encroachment, and the transcript of the Veteran's 
October 2010 videoconference hearing and his written statements 
in support of his claim, in which he continued to assert that his 
pre-existing low back disability was aggravated by his military 
service following a straining injury that he sustained while 
lifting a heavy trash can during KP duty.  However, the Board 
finds that this evidence is not new and material to the Veteran's 
claim for VA compensation for a chronic low back disability, as 
it is cumulative and redundant of prior records showing that the 
Veteran reported the same history.  Furthermore, the evidence 
does not show that the Veteran's chronic low back disability, 
which has been previously determined by VA to have pre-existed 
his entry into military service, was aggravated (which is to say 
permanently worsened beyond its normal progression) by active 
duty or otherwise present a new opinion stating that his current 
lumbosacral diagnosis did not pre-exist service but rather had 
its first onset in service.  In the absence of any such opinions, 
the evidence submitted does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156 (2010).

In view of the foregoing discussion, the Board concludes that the 
current written and oral assertions of the Veteran are cumulative 
and redundant of the evidence of record at the time of the most 
recent final denial of entitlement to VA compensation for a 
chronic low back disability in December 2003, and that the 
medical evidence submitted since the time of this final decision 
does not raise the possibility of substantiating the current 
claim for service connection for a chronic low back disability.  
Therefore, the evidence is not new and material and the petition 
to reopen the Veteran's claim for VA compensation for a chronic 
low back disability is denied.  See 38 C.F.R. § 3.156(a) (2010).  
The preponderance of the evidence is against the claim.  38 
C.F.R. § 3.102 (2010).

						(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for a chronic low back disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


